Kennedy, J.,
dissenting.
{¶ 35} Respectfully, I dissent. In my view, because the trial court lacked the authority to issue the dismissal entry under either Civ.R. 41 or Lucas County Gen.R. 5.05(F), this court should not reach the issue presented. I would dismiss case No. 2013-1671 as having been improvidently certified. The two cases that were certified by the court of appeals as being in conflict with this case do not squarely present the same issue for review, as they do not definitively demonstrate that the dismissal entries were issued without authority. Turning to the discretionary appeal (case No. 2013-1795), I would hold that the trial court committed reversible error as it lacked authority under Civ.R. 41 and Lucas County Gen.R. 5.05(F) to issue an entry of dismissal, and I would reverse the judgment of the Sixth District and remand the matter to the trial court with instructions to vacate the dismissal entry.
{¶ 36} The salient facts in this case are as follows. On May 19, 2011, appellees, Infinite Security Solutions, L.L.C. (“Infinite”), and Karam Properties II, Ltd., and appellant, the Travelers Indemnity Company (“Travelers”), notified the trial court that they had settled their claims, except for the issue of how to split the settlement money. Lucas County Gen.R. 5.05(F) affords a litigant’s counsel 30 days following settlement of a ease to submit a dismissal entry before “the judge may order the case dismissed for want of prosecution or file an order of settlement and dismissal and assess costs.” Nevertheless, on May 26, 2011, just one week after the parties agreed to settle, the trial court sua sponte filed a dismissal entry, which stated, “Parties having represented to the court that their differences have been resolved, this case is dismissed without prejudice, with the parties reserving the right to file an entry of dismissal within thirty (30) days of this order.”
{¶ 37} In my view, the majority’s analysis is misdirected. In cases in which a trial court sua sponte issues a dismissal entry after notification of settlement, our analysis should begin with a determination whether the trial court had authority to dismiss the case. The question whether the trial court properly retained jurisdiction to enforce the settlement agreement is reached only if we determine *356that the dismissal was proper. In this case, because the trial court lacked authority to issue the dismissal entry, the trial court committed reversible error.
{¶ 38} Civ.R. 41 provides for two types of dismissals, voluntary, Civ.R. 41(A), and involuntary, Civ.R. 41(B). The trial court did not proceed under either Civ.R. 41(A) or (B).
{¶ 39} Civ.R. 41(A) provides two methods for voluntary dismissal: by a plaintiff under Civ.R. 41(A)(1) and by order of the court under Civ.R. 41(A)(2). Dismissals pursuant to Civ.R. 41(A)(1) may be effected by the plaintiff, under certain circumstances, without an order from the court. As neither Infinite nor Travelers filed a notice of dismissal in this case, Civ.R. 41(A)(1) does not apply.
{¶ 40} Civ.R. 41(A)(2) permits a plaintiff who cannot voluntarily dismiss pursuant to Civ.R. 41(A)(1) to move the court for an order dismissing the action without prejudice. A plaintiff must file a motion for an action to be dismissed pursuant to Civ.R. 41(A)(2). Accordingly, the dismissal order in this case was not based on the authority of Civ.R. 41(A)(2), as neither Infinite nor Travelers moved the court to dismiss the action.
{¶ 41} Furthermore, the dismissal entry was not issued pursuant to Civ.R. 41(B). Civ.R. 41(B)(1) permits a trial court, after notice to the plaintiff, to dismiss sua sponte an action when “the plaintiff fails to prosecute, or comply with [the civil] rules or any court order.” A trial court enters a dismissal under Civ.R. 41(B)(1) to penalize the plaintiff. 2 James M. Klein and Stanton G. Darling II, Civil Practice, Section 41:30, 244 (2d Ed.2004). In this matter, there was no reason to penalize either Infinite or Travelers, as neither had failed to prosecute or comply with the rules or any order of the court. Furthermore, Civ.R. 41(B)(2), permitting a trial court to dismiss a plaintiffs action after the plaintiff, in a nonjury trial, has completed presentation of its evidence, is inapplicable under the current facts.
{¶ 42} Accordingly, by dismissing the action, the trial court committed reversible error. See Logsdon v. Nichols, 72 Ohio St.3d 124, 647 N.E.2d 1361 (1995) (a trial court’s ex parte granting of a motion to dismiss pursuant to Civ.R. 41(A)(2) is reversible error); Svoboda v. Brunswick, 6 Ohio St.3d 348, 453 N.E.2d 648 (1983) (trial court’s failure to provide notice to plaintiff, or plaintiffs counsel, prior to dismissal pursuant to Civ.R. 41(B)(1) was an abuse of discretion).
{¶ 43} Turning to Lucas County Gen.R. 5.05(F), its express terms provided litigant’s counsel 30 days from May 19, 2011, to submit an order of dismissal. Only if the parties failed to present an order of dismissal within 30 days was the trial court authorized to order the case dismissed. It is undisputed that the trial court did not provide the parties the time permitted by Lucas County Gen.R. 5.05(F).
*357{¶ 44} The courts in this state are entitled to adopt rules concerning local practice in their respective courts. Article IV, Section 5(B), Ohio Constitution. A trial court’s interpretation or application of its local rules is reviewed for an abuse of discretion. Michaels v. Michaels, 9th Dist. Medina No. 07CA0058-M, 2008-Ohio-2251, 2008 WL 2003806, ¶ 13. While a court is to adhere to its local rules, “ ‘there is no error when, in its sound discretion, the court decides that the peculiar circumstances of a case require deviation from its own rules.’ ” Yanik v. Yanik, 9th Dist. Summit No. 21406, 2003-Ohio-4155, 2003 WL 21804802, ¶ 9, quoting Lorain Cty. Bank v. Berg, 9th Dist. Lorain No. 91CA005183, 1992 WL 174633 (July 22, 1992). An abuse of discretion is more than an error of judgment; it means that the trial court was unreasonable, arbitrary, or unconscionable in its ruling. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).
{¶ 45} There were no peculiar circumstances present in this case. In explaining the dismissal entry, the trial court stated that it was “a placeholder entry, pending submission of * * * the final entry * * * once [the parties] finalized everything, and this is why the language reads the way it is and why the case was dismissed without prejudice.” This explanation does not describe a peculiar circumstance that supports a deviation from Lucas County Gen.R. 5.05(F). Therefore, the trial court acted arbitrarily by not adhering to Lucas County Gen.R. 5.05(F) and the dismissal was reversible error.
{¶ 46} As demonstrated in Logsdon, 72 Ohio St.3d 124, 647 N.E.2d 1361, our initial focus must be on whether the trial court acted within the bounds of its authority under the Ohio Rules of Civil Procedure and local rules. In Logsdon, the trial court signed and filed a dismissal entry at the plaintiffs’ request pursuant to Civ.R. 41(A)(2). Id. at 125. However, opposing counsel had not been given notice and an opportunity to respond. Id. Upon recognizing that it had not followed the proper procedure in dismissing the case, the trial court sua sponte signed and filed a second entry vacating the first entry. Id. On appeal, we adopted the court of appeals’ conclusion that a trial court retains, “in some instances, the jurisdiction to deal with a dismissal entry improperly filed.” Id. at 127.
{¶ 47} Since the trial court lacked the authority to issue the dismissal entry here, I would reverse the judgment of the Sixth District and remand the cause to the trial court with instructions to vacate the dismissal entry and for further proceedings.
{¶ 48} I would also encourage the Commission on the Rules of Practice and Procedure to propose amendments to Civ.R. 41 that would empower the parties to have an active involvement in the procedure that dismisses their cause of *358action upon a settlement. Perhaps California’s civil rule could be used as a model. Cal.Civ.Proc.Code 664.6 states:
Davis & Young and Paul D. Eklund, for appellant.
Kisling, Nestico & Redick, L.L.C., John J. Reagan, Alberto R. Nestico, and Christopher J. Van Blargan, for appellees.
Smith, Rolfes & Skavdahl Co., L.P.A., Jerome F. Rolfes, and Amanda M. Rieger, urging reversal for amicus curiae, the Ohio Association of Civil Trial Attorneys.
If parties to pending litigation stipulate, in a writing signed by the parties outside the presence of the court or orally before the court, for settlement of the case, or part thereof, the court, upon motion, may enter judgment pursuant to the terms of the settlement. If requested by the parties, the court may retain jurisdiction over the parties to enforce the settlement until performance in full of the terms of the settlement.
{¶ 49} The rule’s restriction that a trial court may enter judgment upon settlement only on the motion of a party places everyone on notice that a judgment may be entered. Additionally, the burden is on the parties to request that the court retain jurisdiction to enforce the settlement, thereby letting them determine whether the court retains jurisdiction after dismissal.
{¶ 50} The commission will be able to review the effects of Civ.R. 41 and recommend the necessary changes after careful study, and this court can then amend the rule after public comment.
{¶ 51} Accordingly, I respectfully dissent.